Citation Nr: 0511708	
Decision Date: 04/26/05    Archive Date: 05/03/05

DOCKET NO.  02-13 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for temporomandibular 
joint dysfunction ("chipped jaw").

3.  Entitlement to service connection for a permanent upper 
dental bridge and upper/lower dental crowns.

4.  Entitlement to service connection for a sleep disorder, 
including as secondary to service-connected disability.

5.  Propriety of the initial evaluations for degenerative 
disc disease and degenerative joint disease of the lumbar 
spine; evaluated as 10 percent disabling from May 1, 2002 and 
as 20 percent disabling from May 13, 2003.

6.  Propriety of the initial 10 percent evaluation for 
residuals of status post cheilectomy with decreased motion 
and degenerative joint disease (right great toe).

7.  Propriety of the initial evaluations for residuals of 
status post laparoscopic Nissan (gastroesophageal reflux 
disease), evaluated as noncompensable from May 1, 2002 and as 
10 percent from May 9, 2003.

8.  Propriety of the initial noncompensable evaluation for 
bilateral optic myokymia.

9.  Propriety of the initial noncompensable evaluation for 
allergic rhinitis.

10.  Propriety of the initial noncompensable evaluation for 
hemorrhoids.

11.  Propriety of the initial noncompensable evaluation for 
bilateral epididymitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from April 1982 to April 2002.

This appeal arises from a December 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  In this decision, the RO denied entitlement 
to service connection for sinusitis and temporomandibular 
joint (TMJ) dysfunction (claimed as a "chipped jaw").  The 
RO did grant service connection for degenerative disc disease 
and degenerative joint disease of the lumbar spine, and 
residuals of status post cheilectomy with decreased motion 
and degenerative joint disease (affecting the right great 
toe).  Both disabilities were initially evaluated as 10 
percent disabling.  Also granted service connection were 
allergic rhinitis, bilateral epididymitis, hemorrhoids, and 
residuals of status post laparoscopic Nissan 
(gastroesophageal reflux disease (GERD)).  These disorders 
were each initially evaluated as noncompensable.  All these 
evaluations were made effective from May 1, 2002, the day 
after the veteran's separation from active military service.

This appeal also arises from an November 2003 rating decision 
that granted entitlement to service connection for bilateral 
optic myokymia.  This disability was also initially rated as 
noncompensable, effective from May 1, 2002.

In a rating decision of January 2004, the RO denied 
entitlement to service connection for a permanent upper 
dental bridge and upper/lower dental crowns.  The veteran's 
claim for service connection for a sleep disorder was also 
denied.

By rating decision of September 2004, the evaluation of the 
veteran's lumbar spine disability was increased to 20 percent 
disabling effective from May 13, 2003.  His gastrointestinal 
disorder rating was also increased to 10 percent effective 
from May 9, 2003.  The veteran continued his appeal.

The Board of Veterans' Appeals (Board) notes that in this 
latter rating decision the RO granted the lumbar spine 
disability a temporary total disability evaluation for 
convalescence purposes under the provisions of 38 C.F.R. 
§ 4.30.  The veteran and his representative were notified of 
this determination and the effective dates of the award; 
however, neither has expressed any disagreement with the RO's 
determination.  Therefore, the temporary evaluation under 
38 C.F.R. § 4.30 is not properly before the Board at the 
present time and will not be considered in the evaluation of 
the veteran's lumbar spine disability.

In May 2003, the veteran raised a claim for an increased 
rating for tinnitus.  This matter is referred to the RO for 
appropriate action.

The issues of service connection for a permanent upper dental 
bridge and upper/lower dental crowns, service connection for 
a sleep disorder, and the initial evaluations for bilateral 
optic myokymia and degenerative disc/joint disease of the 
lumbar spine are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Sufficient evidence for equitable determinations on the 
issues decided below has been obtained.

2.  The preponderance of the competent and most probative 
medical evidence does not establish a current diagnosis of 
sinusitis.  This evidence has consistently attributed the 
veteran's current upper respiratory complaints to his 
service-connected allergic rhinitis and asthma.

3.  The lay and medical evidence establishes a causal 
relationship between the veteran's in-service left TMJ injury 
during a basketball game and a current mild left TMJ 
dysfunction.  

4.  The preponderance of the lay and medical evidence 
establishes that the status post cheilectomy with decreased 
motion and degenerative joint disease is characterized by 
fusion of the right great toe with residual pain and some 
alteration in gait.

5.  The preponderance of the medical evidence establishes 
that the veteran's residuals of status post laparoscopic 
Nissan (gastroesophageal reflux disease) is characterized by 
epigastric area tenderness, epigastric distress, and 
regurgitation that is not productive of considerable 
impairment of health.

6.  The preponderance of the medical evidence establishes 
that the veteran's allergic rhinitis has not resulted in 
nasal polyps or obstruction of greater than 50 percent of a 
nasal passage.

7.  The preponderance of the lay and medical evidence 
establishes that the veteran's hemorrhoids (which include 
surgical repair of anal fissures and loss of sphincter 
control) are characterized by constant slight sphincter 
control impairment with occasional moderate leakage with 
occasional hemorrhoids that are not irreducible or 
thrombotic.

8.  The preponderance of the medical evidence establishes 
that the veteran's bilateral epididymitis is currently 
asymptomatic.  


CONCLUSIONS OF LAW

1.  The veteran is not entitled to service connection for 
sinusitis.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).

2.  The veteran is entitled to service connection for a mild 
left TMJ dysfunction.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2004).

3.  The veteran is not entitled to an evaluation in excess of 
10 percent for residuals of a status post cheilectomy with 
decreased motion and degenerative joint disease.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(a) (West 2002); 38 C.F.R. 
§§ 3.159, 3.321(b)(1), 4.71a , Diagnostic Code 5284 (2004).

4.  The veteran is entitled to an initial evaluation of 10 
percent, but not more, for residuals of status post 
laparoscopic Nissan (gastroesophageal reflux disease), 
effective from May 1, 2002.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(a) (West 2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), 
4.114, Diagnostic Code 7346 (2004).

5.  The veteran is not entitled to an initial compensable 
evaluation for allergic rhinitis.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(a) (West 2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), 
4.97, Diagnostic Code 6522 (2004).

6.  The veteran is entitled to an initial evaluation of 10 
percent, but not more, for hemorrhoids with history of 
surgically repaired anal fissures and loss of sphincter 
control, effective from May 1, 2002.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(a) (West 2002); 38 C.F.R. §§ 3.159, 
3.321(b)(1), 4.114, Diagnostic Code 7332 (2004).

7.  The veteran is not entitled to an initial compensable 
evaluation for bilateral epididymitis.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(a) (West 2002); 38 C.F.R. §§ 3.159, 
3.321(b)(1), 4.115a, 4.115b, Diagnostic Code 7523 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000) introduced several fundamental 
changes into the VA adjudication process.  It eliminated the 
requirement under the old 38 U.S.C.A. § 5107(a) (West 1991) 
that a claimant must present a well-grounded claim before the 
duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of letters to the veteran 
issued in May 2003, July 2003, and July 2004.  By means of 
these letters, the veteran was told of the requirements to 
establish entitlement to service connection for sinusitis and 
a TMJ dysfunction; and to establish increased evaluations for 
his right great toe, allergic rhinitis, epididymitis, 
hemorrhoids, and gastrointestinal disabilities.  He was 
advised of his and VA's respective duties and asked to submit 
information and/or evidence pertaining to the claim to the 
RO.  The Statement of the Case (SOC) issued in September 2002 
and subsequent Supplemental Statements of the Case (SSOC) 
informed the veteran of the pertinent law and regulations, 
the evidence reviewed in connection with his claims, and VA's 
reasons and bases for its determinations.  

The last SSOC regarding the issues on appeal was sent to the 
veteran in October 2004.  On the day this SSOC was issued, 
the veteran was afforded a VA compensation (orthopedic) 
examination and the report of this examination was 
subsequently associated with the claims file.  This evidence 
was not considered by the AOJ in evaluating the claims on 
appeal.  After a review of this examination report, the Board 
concludes that additional consideration and issuance of a 
SSOC was not required, as the evidence discussed in this 
examination report did not touch on the issues on appeal.  
That is, the examination only evaluated the veteran's 
cervical spine disability.  Therefore, this evidence was not 
pertinent to the claims on appeal and a SSOC was not 
required.  See 38 C.F.R. § 19.31.

As the veteran has been informed of the requirements to 
establish entitlement to service connection and increased 
evaluations, his and VA's respective duties, asked to submit 
information and/or evidence pertaining to the claim, informed 
of the pertinent law and regulations, the evidence reviewed 
in connection with his claims, and VA's reasons and bases for 
its determinations; the Board finds that the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) have been 
met.  

Assuming that a VCAA notice must be provided before the 
initial unfavorable AOJ decision on a claim for VA benefits, 
in this case, the initial VCAA notice was issued after the 
initial adverse decision in April 2002.  The Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless.  There is no indication that disposition of these 
claims would have been different had the veteran received 
pre-adjudicatory notice pursuant to 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  All evidence obtained in conjunction 
with these claims and in response to the VCAA letters has 
been considered by the RO.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
was afforded multiple VA compensation examinations to 
evaluate his claimed and service-connected disabilities.  
These examinations provided medical histories, findings on 
examination, diagnoses, and appropriate opinions on etiology 
and the current severity of the veteran's disabilities.  The 
June 2003 and May/July 2004 examiners specifically indicated 
that a review of the veteran's medical history in the claims 
file had been conducted in connection with these compensation 
examinations.  Regardless, the histories provided by the 
examiners are accurate based on a review of the evidence in 
the claims file.  Based on this evidence, the Board finds 
that the compensation examinations are adequate for rating 
purposes.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
The RO made repeated requests for the veteran to identify 
evidence pertinent to his claims.  He has identified both VA, 
post-service military, and private treatment.  His VA, 
military, and private records have been obtained, to include 
service medical records.  The veteran has been afforded the 
opportunity to request a hearing before VA, but has declined 
such a hearing.  Based on this evidence and analysis, the 
Board concludes that all pertinent evidence that reasonable 
attempts to develop would provide has been obtained and 
incorporated into the claims file.

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  As VA has obtained 
all pertinent evidence that reasonable attempts to develop 
would provide, the Board finds that the duty to assist has 
been fulfilled and any error in the duty to notify would in 
no way change the outcome of the below decisions.  In this 
regard, while perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).


Sinus disorder

The veteran was given a military entrance examination in 
March 1982.  He did not report any prior history of sinus 
problems.  On examination, his nose and sinuses were found to 
be normal.  

Military outpatient record dated in May 1982 noted the 
veteran's complaints of upper respiratory symptoms.  The 
assessment was a "cold."  In July 1986, the veteran 
complained of an ear infection for the past three days.  The 
assessment was otitis media.  In September 1986, the veteran 
complained of a reoccurrence of his ear pain and sore throat.  
The assessment was "ustationitis."  In November 1986, the 
veteran complained of upper respiratory complaints that 
included loss of his voice since the previous day.  The 
assessment was probable viral laryngitis.  The veteran's 
complaints noted on military outpatient record of February 
1987 included sinus congestion.  The assessment was upper 
respiratory infection.  

In April 1991, the veteran was given a comprehensive military 
physical examination.  His nose and sinuses were found to be 
normal.  Another comprehensive physical examination was 
afforded in January 1994.  On examination, his sinuses and 
nose were again found to be normal.  

A military outpatient record dated in December 1995 noted the 
veteran's complaints of left ear pain, clear discharge from 
his ear, sinus/nasal congestion, cough, decreased hearing, 
and tinnitus.  The assessment was sinusitis.  

Outpatient record of April 1997 noted the veteran had 
continued problems related to his allergies.  On examination, 
his nose had swollen turbinates.  The assessment was allergic 
rhinitis.  Follow up visit in mid-April 1997 reported that 
the veteran had a good response to his allergy medication, 
but still had some symptoms.  On examination, he still had 
mild to moderate inflammation of his turbinates.  The 
assessment was good response to allergic rhinitis.  In May 
1997, the veteran complained of left ear pain for the past 
two days.  The assessment was pharyngitis.

In June 1997, the veteran complained that his medication was 
no longer helping alleviate his allergy symptoms.  On 
examination, his nasal mucuso was "blue."  The assessment 
was allergic rhinitis.  

An outpatient record dated in February 1998 noted complaints 
of tightness in his throat and a crackling sensation with 
pressure in his ears for the past three days.  The assessment 
was pharyngitis secondary to post-nasal drip.  In November 
1998, the veteran complained of right ear pain that became 
sharp with movement of his jaw.  This pain had existed for 
the past two days.  The assessment was sinus/nasal 
congestion.  

The veteran was given a military separation examination in 
October 2001.  He indicated a prior medical history of 
asthma, breathing problems, sinusitis, hay fever, 
chronic/frequent colds, and "ear, nose, throat trouble."  
These problems were attributed to the veteran's allergies.  
On examination, his nose and sinuses were normal.  

A military allergy clinic consultation of May 2002 noted the 
veteran's complaints of nasal discharge, itchy eyes, 
congested sinuses, headaches, skin hives, and snoring.  He 
claimed to have suffered with intermittent allergy symptoms 
for the past six to seven years.  The veteran claimed to have 
suffered with asthma and sinus disorders for the past two 
years.  The impression was allergic rhinitis.  

A military outpatient record dated in June 2002 noted the 
veteran's complaints of stuffiness in his sinuses, scratchy 
dry throat, difficulty breathing, and pressure and pain in 
his ears.  The impression was allergic rhinitis and asthma.  
Military outpatient records of July 2002 noted the veteran's 
complaint of nasal congestion for many years.  Examination 
revealed a "bad" septum.  The impressions were septal 
deviation with need for septoplasty, and asthma.  During a 
private gastrointestinal examination of February 2003, the 
veteran complained of frequent sinus headaches.  

A VA sinus examination was given to the veteran in June 2003.  
He reported that he was currently being treated for allergic 
rhinitis, symptoms of which become severe in the spring.  He 
complained of chronic allergies.  The veteran denied purulent 
discharge, dyspnea, speech impairment, headaches, and periods 
of incapacitation.  On examination, there was no nasal 
obstruction, tenderness, purulent discharge, or crusting.  
The diagnosis was allergic rhinitis.  

In October 2003, the veteran was afforded a VA respiratory 
examination.  He complained of nasal congestion and 
difficulty breathing.  The diagnosis was bronchial asthma 
with definite allergic component that was worsened by 
allergic rhinitis.  

The veteran was provided a VA sinus examination in July 2004.  
He complained of nasal congestion, sneezing, and rhinorrhea 
occurring on a daily basis.  He indicated that he had 
problems breathing through his nose, but this had been partly 
alleviated by repair of a deviated septum.  He denied having 
purulent discharge, dyspnea, speech impairment, sinus pain, 
and headaches.  Also denied by the veteran were periods of 
incapacitation associated with his allergy or sinus attacks.  
The veteran reported that he was taking medication for his 
allergies and asthma.  The diagnosis was seasonal allergic 
rhinitis with residuals.  

A review of the military and post-service medical evidence 
reveals that only on one occasion was an impression of 
sinusitis given in December 1995, nearly 10 years ago.  
Multiple examiners over a 20-year period have consistently 
given other diagnoses for the veteran's reported upper 
respiratory complaints.  In recent years, these diagnoses 
have consistently been allergic rhinitis and asthma.  The 
veteran is currently service connected for both disorders.

As there is no current diagnosis of sinusitis for the 
reported upper respiratory symptomatology, the Board must 
deny entitlement to service connection.  While the veteran is 
competent to provide evidence on symptomatology, he is not 
competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu, supra.  The preponderance of the 
medical evidence is against any finding that the veteran 
currently suffers with sinusitis.


Temporomandibular joint disability

The veteran was given a military entrance examination in 
March 1982.  He did not report any prior history of jaw or 
mouth problems.  On examination, his mouth and face were 
found to be normal.  

In April 1991, the veteran was given a comprehensive military 
physical examination.  His face and mouth were found to be 
normal.  Another comprehensive physical examination was 
afforded in January 1994.  He reported a medical history of 
tooth and gum trouble, and a history of removal of his wisdom 
teeth with resulting dry sockets.  His face and mouth were 
again found to be normal.

An outpatient record dated in October 1996 noted the 
veteran's report of being hit below his left ear with a 
basketball.  He had initial pain in this area for three to 
four days, thereafter, the pain went away, but had returned.  
On examination, there was pain over the mandible when opening 
and closing the veteran's jaw.  The assessment was TMJ 
syndrome.  A follow-up examination in late October 1996 
indicated that the veteran had experienced left TMJ pain for 
the past ten days.  On examination, there was left TMJ pain 
and a small clicking sound with opening the mouth.  The 
impression was TMJ syndrome versus contusion with basketball 
trauma.  Outpatient records of November 1996 noted further 
treatment of the veteran's jaw complaints.  Examination in 
mid-November 1996 noted that the jaw was deviated to the 
right.  

A treatment record of early December 1996 noted treatment for 
an old neck injury/strain that had occurred five months 
before.  The outpatient record reported that this injury had 
been the result of a basketball hitting the veteran's left 
chin and had previously been treated for TMJ.  An outpatient 
record of mid-December 1996 noted that the veteran's TMJ pain 
had improved with the use of a splint, but he continued to 
complain of neck pain.  The assessments included TMJ pain 
with improvement due to use of splint.  Outpatient record of 
late December 1996 noted improvement of TMJ with use of 
splint, but the veteran continued to have occasional pain in 
the evening.  In January 1997, the follow-up outpatient 
records noted an assessment of TMJ syndrome.

A military physical therapy examination of May 1997 reported 
that the veteran was being seen for continued pain at the 
base of his cervical spine.  The noted history indicated that 
this pain had started when the veteran was injured in a 
basketball accident, which had fractured his mandible.  The 
assessment was postural syndrome versus possible segmental 
dysfunction.  Outpatient records dated in May and June 1997 
noted continued treatment of cervical and shoulder pain.  

In March 1998, the veteran complained of a feeling of 
pressure and a lump in his throat, difficulty swallowing, and 
a feeling like he was going to choke when he laid down.  The 
impression was thyroid/laryngeal fullness to rule out cancer 
and thyroid disorder.  In November 1998, the veteran 
complained of continued throat pain.  The assessment was 
gastroesophalageal reflux disease, which had been documented 
by objective testing.  

In June 2000, the veteran complained of neck and shoulder 
pain, which became shooting pain with movement.  He also 
complained of tingling and numbness.  The assessment was 
cervical neck strain.  

The veteran was given a military separation examination in 
October 2001.  He indicated a prior medical history of joint 
pain and swelling.  This included a history of TMJ syndrome 
in 1995-96.  On examination, his face and mouth were normal.  

The veteran was afforded a VA compensation examination in 
December 2001.  He reported being hit in the face by a 
basketball in 1996 that resulted in a bone chip in his jaw 
and his cervical spine.  Eventually, these injuries required 
the use of a bite splint that he wore full time for three 
months and then only at night for another five months.  His 
current complaint was that he ground his teeth.  The examiner 
noted that the veteran did not claim any other current 
symptoms.  X-rays were given with this examination that 
revealed bone levels in the mandible, maxilla, and hard 
palate were all within normal limits.  On examination, the 
jaw had no pain on movement.  The diagnosis was moderate 
bruxism, with no apparent TMJ dysfunction problems.

A VA dental examination was given to the veteran in June 
2003.  He reported being hit in the jaw by a basketball 
during military service that had resulted in a chipped bone 
in the left TMJ area.  His current complaints included 
intermittent left TMJ pain, muscle/ear aches, and grinding of 
his teeth.  In the past few months, VA had provided the 
veteran with a soft night guard.  Current X-ray revealed that 
bone levels and the TMJ joint appeared to be within normal 
limits.  There was slight clicking and popping in the TMJ 
upon opening and lateral excursion movements.  However, there 
was full range of motion in the TMJ.  There were worn lower 
anterior incisal areas, which the examiner indicated the 
veteran had attributed to his TMJ injury.  The diagnosis was 
mild TMJ dysfunction resulting from claimed jaw trauma, 
possibly resulting in bruxism in a mildly symptomatic left 
TMJ. 

The service medical evidence establishes that the veteran was 
hit in the left TMJ in 1996 while playing basketball.  These 
records noted objective findings, assessments, and treatment 
for TMJ syndrome.  The last noted assessment was given in 
January 1997.  The military separation examination of October 
2001 and the VA compensation examination in December 2001 
found no evidence of TMJ syndrome or abnormality.  However, 
the VA compensation examiner of June 2003 did find that TMJ 
syndrome/abnormality existed (based on objective findings of 
clicking/popping in the joint and worn lower incisal areas) 
and provided an etiology opinion that linked this disability 
to the veteran's in-service injury.

Based on this analysis, the Board finds that the evidence 
regarding entitlement to service connection is in equipoise.  
Therefore, all reasonable doubt will be resolved in the 
veteran's favor and the Board will grant service connection 
for mild TMJ dysfunction.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.


Initial evaluation of service-connected disabilities

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2 (2004).  Also, 38 C.F.R. § 4.10 provides that, 
in cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or systems, and 
medical examiners must furnish a full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath at 594.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  The evaluation of the same disability or 
manifestations under different diagnoses is to be avoided.  
38 C.F.R. § 4.14.  Rather, the veteran's disability will be 
rated under the diagnostic code that allows the highest 
possible evaluation for the clinical findings shown on 
objective examination.  However, 38 C.F.R. § 4.14 does not 
prevent separate evaluations for the same anatomic area under 
different diagnostic codes that evaluate different functional 
impairments.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  

The veteran's claim for a higher evaluation is an original 
claim that was placed in appellate status by a notice of 
disagreement (NOD) expressing disagreement with an initial 
rating award.  As such, separate ratings may be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  




Right great toe disability

The veteran has claimed that the fusion of his right great 
toe has resulted in a change of his gait.  This fusion forces 
him to roll off the side of his foot when walking.  

On his VA general medical examination in December 2001, the 
veteran reported a history of a bone spur and degenerative 
changes in the right great toe during military service.  This 
toe was eventually fused.  He currently suffers with episodic 
pain and swelling in this toe, usually occurring three times 
a month.  He claimed that this pain was at a level of six on 
a scale from one (no pain) to ten (extreme pain).  These 
symptoms would usually subside within two days.  On 
examination, the veteran had a normal posture and gait.  
There was tenderness to palpation of the metatarsal 
phalangeal joint.  There was no range of motion present in 
this joint.  The diagnoses included residuals of post-
operative right great toe with decreased range of motion.

VA orthopedic examination of June 2003 noted the veteran 
complained of difficulty with using stairs or prolonged 
walking or standing; however, these symptoms were in part 
attributed to the veteran's low back disability.  On 
examination, there was no range of motion in the right great 
toe.  There was pain in the metatarsal head of the right 
great toe.  The diagnoses included residuals of cheilectomy 
with degenerative joint disease of the right first toe. 

The veteran was afforded a VA foot examination in July 2004.  
He complained of daily achy pain in the right great toe with 
occasional swelling during prolonged standing.  He denied any 
periods of symptomatic flare-up.  Due to the required 
prolonged standing as an instructor, the right great toe 
experienced pain.  However, the examiner found that the right 
great toe did not prevent the veteran from performing his 
daily activities.  Examination revealed fusion of the 
metatarsophalangeal joint of the right great toe that 
resulted in no range of motion of this joint.  The joint was 
non-tender.  The veteran had difficulty in both squatting and 
rising on his toes due to the fusion.  It was determined by 
the examiner that there was no additional loss of motion due 
symptomatic flare-up.  There was no evidence of pain, edema, 
instability, weakness, or tenderness associated with the 
right great toe.  The veteran did have slight difficulty with 
step-off with the right foot that affected his gait.  His 
posture was found to be normal.  There was no evidence of 
abnormal weight bearing, skin/vascular changes, or other foot 
deformity.  The diagnosis was cheilectomy of the right great 
toe with fusion, with residual pain.  

The veteran's residuals of a status post cheilectomy with 
decreased motion and degenerative joint disease is currently 
rated 10 percent disabling effective on May 1, 2002 (the day 
after his separation from military) under VA's Schedule for 
Rating Disabilities, 38 C.F.R. § 4.71a, Diagnostic Codes 
(Code) 5010 (degenerative arthritis) and 5284 (foot injury).

Under Diagnostic Codes 5284 (foot injuries) and 5283 
(evaluating malunion or nonunion of the tarsal and metatarsal 
bones) a 10 percent evaluation is authorized for a moderate 
disability, a 20 percent evaluation for a moderately severe 
disability, and a 30 percent evaluation for a severe 
disability.

The objective medical evidence received since the veteran's 
separation from military service notes fusion of the right 
great toe with minimal residuals of pain and some change in 
gait.  Both the lay and medical evidence has shown that there 
are no flare-ups of additional symptomatology during periods 
of exacerbation.  Therefore, the provisions of 38 C.F.R. 
§§ 4.40, 4.45 do not provide a basis for a higher evaluation.  
Based on the lay and medical evidence, the Board finds that 
the residuals of the fused right great toe have resulted in 
no more than a moderate disability associated with the right 
foot.  Thus, the criteria at Codes 5283 and 5284 do not 
support a higher evaluation.  

Turning to the criteria at Code 5003, the Board finds that 
these criteria are no longer applicable to the current claim.  
While the veteran did have degenerative changes in the joints 
of his right great toe during military service, the fusion of 
this joint in effect resolved these changes.  That is, 
degenerative changes cannot exist in a fused joint.  
Regardless, to receive a 20 percent evaluation under Code 
5003, there must be involvement in two or more major or minor 
joints that result in occasional incapacitation.  There is no 
lay or medical evidence that the fusion of the right great 
toe has at any time caused the veteran to be incapacitated.  
A 20 percent evaluation under Code 5003 is therefore not 
authorized.

Obviously, the veteran's right great toe has not been 
amputated.  Therefore, consideration of the criteria for an 
amputated great toe at Code 5171 is not warranted.  The 
highest evaluation authorized under Codes 5277 (weak foot), 
5279 (metatarsalgia), 5280 (hallux valgus), and 5282 (hammer 
toe) is 10 percent.  Therefore, these criteria are not for 
further consideration.  Diagnostic criteria at Codes 5276 
(flatfoot) and 5278 (claw foot) do allow evaluations higher 
than 10 percent.  However, there is no medical evidence that 
the veteran's great toe disability has caused such disorders 
nor is there any diagnosis of record that such disorders 
exist in the veteran's right foot.  Based on the criteria of 
these codes, the Board finds that the most analogous criteria 
is under Codes 5283 and 5284 which deal with the evaluation 
of metatarsal bone deformity and residuals of injuries to the 
foot.

Based on this analysis, the Board finds the preponderance of 
the lay and medical evidence is against a higher evaluation 
for the residuals of the fusion of the right great toe.  
Thus, this claim must be denied.


Gastroesophageal reflux disease

It was alleged by the veteran that he currently has a 
"fragile stomach" that prevented him from taking his 
required pain medication.  He claimed that his stomach was 
tender and soft.  The veteran asserted that he had extreme 
reflux symptoms that interfered with his ability to rest and 
sleep.  

On the December 2001 VA general medical examination, the 
veteran complained of a lot of gas and heartburn after eating 
and when lying down at night, swelling in his esophagus, and 
difficulty with swallowing.  These symptoms were becoming 
progressively worse.  Examination of the abdomen found normal 
abdominal bowel sounds.  The abdomen was soft with no masses.  
However, there was tenderness to palpation of the epigastric 
area.  The diagnoses included residuals of post-operative 
GERD.

A military outpatient record of January 2003 noted the 
veteran's complaints of difficulty with swallowing and the 
feeling of a big knot in his stomach.  Eating spicy food or 
eating too much increased his symptoms.  The assessments were 
GERD (stomach dysfunction) and status post surgery (Lap 
Nissan).  

A private gastrointestinal examination was given to the 
veteran in February 2003.  He reported that ever since his 
in-service gastrointestinal surgery he had experienced 
abdominal pain, bloating, reflux, knots in his epigastrium, 
increased bowel movements of three to five a day, black tarry 
stools, decreased appetite/early satiety, and being nausea.  
He denied any symptoms of vomiting, weight loss, 
hematemensis, and hematochezia.  The veteran noted that his 
medication did help alleviate his pain and reflux, but not 
completely.  He reported drinking a 12 pack of beer and 12 
cups of coffee a week.  On examination, the abdomen was soft.  
There was epigastric and left upper quadrant tenderness to 
deep palpation.  Bowel sounds were positive.  There was no 
organomegaly or abdominal bruits.  The impression was 
continued GERD symptoms with abdominal pain and dysphagia 
after Nissan fundoplication.

The veteran underwent esophagogastroduodenoscopy and 
esophageal dilatation in February 2003.  The pre-operative 
diagnoses were bloating, reflux, abdominal pain.  The surgeon 
reported that it appeared the "Nissan" had slipped 
downward.  Otherwise, the stomach, pylorus, duodenal bulb, 
and post bulbar mucosa were normal.  The post-operative 
diagnosis was slipped Nissan.  

A VA gastrointestinal examination was given to the veteran in 
June 2003.  He complained of worsening heartburn and 
increased frequency of bowel movements.  He denied any 
history of vomiting, but noted feelings of nausea.   He 
denied hematemesis, melena, and dumping syndrome.  The 
veteran indicated that he had to avoid food like chicken, 
spicy food, and carbonated beverages.  The examiner indicated 
that objective examination had revealed epigastric pain due 
to GERD.  This pain was associated with the intake of food.  
The diagnoses included residuals of status post laparoscopic 
Nissan's fundoplication for gastroesophageal reflux disorder.  

In July 2004, the veteran received a VA gastrointestinal 
examination.  He complained of occasional difficulty with 
swallowing food; however, he denied ever having to have 
emergency procedures to remove food.  The veteran also 
complained of heartburn on a daily basis, reflux three or 
four times a week, and chronic nausea (which the veteran 
attributed to his pain medications).  He denied having 
metemesis or melena.  He reported taking medication to 
alleviate his gastrointestinal complaints.  On examination, 
the veteran's nutrition was good and his weight was stable.  
There was no evidence of anemia.  It was noted that a barium 
swallow test in November 2003 had been within normal limits.  
The diagnosis was GERD status post Nissan fundoplication with 
residuals.  

The veteran's residuals of a status post laparoscopic Nissan 
(GERD) is currently rated noncompensable effective from May 
1, 2002 and as 10 percent disabling from May 9, 2003 under 
VA's Schedule for Rating Disabilities, 38 C.F.R. § 4.114, 
Diagnostic Code 7346 (hiatal hernia).  A 30 percent 
evaluation is authorized under this criteria for persistently 
recurrent epigastric distress with dysphagia, pryosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 10 
percent evaluation is warranted when two or more of the 
symptoms for the 30 percent evaluation that is of less 
severity.  

A review of the medical evidence indicates that since May 
2002 the veteran has consistently been found to have 
tenderness in his epigastric area.  His lay evidence has 
reported symptoms of gas/bloating, heartburn/reflux, 
abdominal pain, increased bowel movements, decreased 
appetite, and chronic feelings of nausea.  The veteran has 
complained of difficulty swallowing and dysphagia was noted 
in the medical impression in February 2003.  However, 
objective barium swallow testing in November 2003 failed to 
confirm this symptomatology.  The preponderance of lay and 
medical evidence has ruled out symptoms of vomiting, weight 
loss, hematemesis, melena, anemia, and pyrosis.

The Board finds that the veteran's symptomatology warrants no 
more than a 10 percent evaluation under Code 7346.  While the 
veteran does appear to suffer with epigastric distress and 
regurgitation, there is no evidence other than the veteran's 
own assertion that this disability has had a considerable 
impairment on his health.  The latest examination in July 
2002 established that the veteran's nutrition was good, his 
weight was stable, and he did not have anemia.  While the 
veteran has claimed that this gastrointestinal disability has 
prevented him from taking medication to alleviate his other 
disabilities, the medical records contradict this claim.  
These records note that he veteran had continued to take pain 
and muscle relaxer medication throughout the appeal period.  
Based on the objective medical evidence, the Board finds that 
the veteran's gastrointestinal disability has not resulted in 
a considerable impairment of his health.  It also shows that 
this disabilities symptomatology does not meet the criteria 
for an evaluation in excess of 10 percent disabling.  As the 
medical evidence (primarily the operative report of February 
2003) has shown that lesions, erosion, or ulcerations do not 
exist in the veteran's digestive tract, a higher evaluation 
is not warranted under Code 7307 that evaluates gastritis.   

The veteran's lay evidence regarding these gastrointestinal 
symptoms has been consistent since his separation from 
military service.  Therefore, the Board finds that the award 
of his 10 percent evaluation should be made effective from 
May 1, 2002.  See 38 C.F.R. § 3.400.


Allergic rhinitis

The veteran claimed that he suffered with allergies 100 
percent of the time.  He claimed that these symptoms greatly 
affected his ability to talk, breath, see, sleep, and rest.  
He asserted that medication failed to alleviate these 
symptoms.  

During his VA general medical examination in December 2001, 
the veteran claimed to have symptoms of runny/stuffy nose, 
watery/itchy eyes, and sneezing.  These symptoms were year 
round, but worse in the spring.  On examination, there was 
clear drainage from the nose.  The diagnoses included 
allergic rhinitis.  

A military allergy clinic consultation of May 2002 noted the 
veteran's complaints of nasal discharge, itchy eyes, 
congested sinuses, headaches, skin hives, and snoring.  He 
claimed to have suffered with intermittent allergy symptoms 
for the past six to seven years.  The veteran claimed to have 
suffered with asthma and sinus disorders for the past two 
years.  On examination, nasal passages were pink with no 
drainage, nasal mucosa was moist, throat was pink and moist, 
and the skin was warm and pink.  The impression was allergic 
rhinitis.  

A military outpatient record dated in June 2002 noted the 
veteran's complaints of stuffiness in his sinuses, scratchy 
dry throat, difficulty breathing, and pressure and pain in 
his ears.  The impression was allergic rhinitis and asthma.  
A military outpatient record of July 2002 noted the veteran's 
complaint of nasal congestion for many years.  The only 
abnormality noted on examination was a "bad" septum.  The 
impression was septal deviation with need for septoplasty.

A VA sinus examination was given to the veteran in June 2003.  
He reported that he was currently being treated for allergic 
rhinitis, symptoms that became severe in the spring.  He 
complained of chronic allergies.  The veteran denied purulent 
discharge, dyspnea, speech impairment, headaches, and periods 
of incapacitation.  On examination, there was no nasal 
obstruction, tenderness, purulent discharge, or crusting.  
The diagnosis was allergic rhinitis.  

In October 2003, the veteran was afforded a VA respiratory 
examination.  He complained of allergic symptoms to include 
nasal congestion and difficulty breathing.  The veteran 
reported that he had quit taking his allergy and asthma 
medication as he felt these medications were not helping to 
alleviate his symptoms.  He noted that he instead managed his 
nightly asthma/allergy attacks until he could fall asleep.  
The veteran indicated that his allergy and breathing problems 
did not hinder his daily activities.  He denied having any 
dyspnea on exertion.  On examination, the nasal mucosa was 
reddened and congested.  There was no pus, but some thickened 
rhinnorrhea was present.  Pulmonary function testing revealed 
a mild restrictive component that was consistent with asthma.  
Chest X-ray was normal.  The diagnosis was bronchial asthma 
with definite allergic component worsened by allergic 
rhinitis.  

The veteran was provided a VA sinus examination in July 2004.  
He complained of nasal congestion, sneezing, and rhinorrhea 
occurring on a daily basis.  The veteran indicated that he 
had problems breathing through his nose, but this had been 
partly alleviated by repair of a deviated septum.  He denied 
having purulent discharge, dyspnea, speech impairment, sinus 
pain, and headaches.  Also denied by the veteran were periods 
of incapacitation associated with his allergy or sinus 
attacks.  The veteran reported that he was taking medication 
for his allergies and asthma.  On examination, the veteran's 
right nostril was found to be 50 percent obstructed, while it 
was 25 percent obstructed on the left side.  There was no 
evidence of drainage or purulent discharge from the sinuses.  
The diagnosis was seasonal allergic rhinitis with residuals.  

The veteran's allergic rhinitis is currently evaluated as 
noncompensable effective from May 1, 2002 under VA's Schedule 
for Rating Disabilities, 38 C.F.R. § 4.97, Diagnostic Code 
6522 (allergic or vasomotor rhinitis).  Under this Code, a 10 
percent evaluation is warranted with rhinitis that has not 
resulted in polyps, but has resulted a greater than 50 
percent obstruction of both sides of the nasal passage or 
complete obstruction.  A 30 percent evaluation is authorized 
with the existence of polyps.

There is no medical evidence that the veteran has nasal 
polyps.  Most medical examinations found his nasal passages 
clear.  The worst obstruction was noted on examination in 
July 2004 when the right nostril was 50 percent blocked and 
the left was 25 percent blocked.  This type of obstruction 
does not warrant a compensable evaluation under Code 6522.  
The veteran has presented lay evidence that he has complete 
obstruction of his nasal passages due to his allergies.  
However, none of the multiple compensation or outpatient 
examinations have confirmed any nasal blockage anywhere near 
the claimed complete obstruction.  Therefore, the 
preponderance of the most probative medical evidence does not 
substantiate symptomatology that would authorize a 
compensable evaluation under Code 6522.  The Board also notes 
that consideration of the criteria at Codes 6523 (bacterial 
rhinitis) and 6524 (granulomatous rhinitis) is not warranted, 
as the veteran has never been diagnosed with these types of 
rhinitis.

Based on the above analysis, the Board finds that a 
compensable evaluation for the veteran's allergic rhinitis is 
not authorized by the rating criteria and his claim for an 
increased evaluation must be denied.


Hemorrhoids

The veteran claimed that his in-service surgery for 
hemorrhoids and repair of anal fissures had resulted in a 
weak rectal sphincter muscle.  This weak sphincter muscle had 
created bowel movement control problems that had interfered 
with his ability to perform his daily activities.  

In December 2001, the veteran reported having episodic flare-
ups of his hemorrhoids that consisted of itching, burning, 
and bloody stool.  He asserted that these episodes happened 
four or five times a month and would usually resolve in three 
days.  On examination, there was a 0.5-centimeter (cm) 
hemorrhoid at the 11:00 o'clock position.  This hemorrhoid 
was non-tender to palpation and non-thrombosed.  The 
diagnoses include hemorrhoid.

The veteran was given a VA rectal examination in June 2003.  
He complained of intermittent hemorrhoids.  The diagnoses 
included hemorrhoids.

A VA rectal examination was afforded the veteran in July 
2004.  He complained of occasional rectal incontinence with 
mild leakage, but without actual defecation.  This occurred 
three times a week with a sense of urgency with bowel 
movements.  He denied wearing pads or ever having to change 
his clothes.  The veteran denied having bleeding or 
thrombosis of his hemorrhoids.  On examination, there was 
minimal fecal leakage present.  There was good sphincter tone 
with normal size lumen.  No current hemorrhoids were found on 
examination and there was no evidence of bleeding.  The 
diagnosis was hemorrhoids with rectal fissure, status post 
surgical repair, with residuals.  

The veteran's hemorrhoids are currently evaluated as 
noncompensable effective from May 1, 2002 under VA's Schedule 
for Rating Disabilities, 38 C.F.R. § 4.114, Diagnostic Code 
7336 (hemorrhoids).  Under Code 7336, mild or moderate 
hemorrhoids are to be evaluated as noncompensable.  A large, 
thrombotic, irreducible hemorrhoid with excessive redundant 
tissue that evidenced frequent recurrences is to be evaluated 
as 10 percent disabling.

While a hemorrhoid was found on examination in December 2001, 
subsequent post-service examinations have failed to find any 
hemorrhoids.  The veteran has consistently denied the 
existence of any thrombotic or irreducible hemorrhoids.  
Therefore, the preponderance of the lay and medical evidence 
does not support a compensable evaluation under Code 7336.

However, the service medical records do establish the in-
service existence of anal fissures and their subsequent 
surgical repair.  The veteran has claimed that this has 
resulted in sphincter control problems.  The examination of 
July 2004 provided objective evidence of minimal fecal 
leakage, even though sphincter tone was "good."  It also 
appears that the examiner associated these symptoms with the 
veteran's in-service hemorrhoids and anal fissures.  Based on 
this medical evidence, the Board finds that an evaluation 
should be considered under Code 7332 (rectum and anus, 
impairment of sphincter control).  These criteria require 
constant slight sphincter control impairment with occasional 
moderate leakage.  While the objective evidence in July 2004 
only found minimal leakage at that time, the veteran's lay 
evidence has noted more substantial problems with leakage.  
Resolving any doubt on this matter in the veteran's favor, 
the Board finds that a 10 percent evaluation is warranted 
under Code 7332.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  
However, a higher evaluation is not established, as there is 
no lay or medical evidence of occasional involuntary bowel 
movements or the necessity of wearing a pad.

The criteria at Codes 7333 (stricture of the rectum or anus), 
Code 7334 (prolaspe of the rectum), and 7335 (fistula of the 
ano) does not allow a higher evaluation as there is no lay or 
medical evidence that any of these rated conditions currently 
exist.

Based on the above evidence, the Board finds that a 10 
percent evaluation is warranted under Code 7332.  As the lay 
evidence shows that this level of symptomatology has existed 
since his separation from the military, this evaluation will 
be made effective from May 1, 2002.  See 38 C.F.R. § 3.400.


Bilateral epididymitis

The veteran alleged that he suffered with epididymitis 100 
percent of the time.  He claimed that several times a month 
his right testicle would swell and become extremely tender.  
He reported that this pain affected his ability to sleep, 
rest, and perform his daily activities.  

On VA examination in December 2001, the veteran complained of 
testicular pain that began in September 2001.  Examination 
revealed tenderness to palpation of the bilateral posterior 
proximal testicles along the epididymis.  The diagnoses 
included bilateral epididymitis.  

A testicle ultrasound conducted in January 2002 was reported 
to be normal.  The veteran was given a VA genitourinary 
examination in June 2003.  He complained of bilateral 
swelling in his testicles.  The veteran denied using a truss.  
He also denied symptoms of lethargy, anorexia, and weight 
loss.  On examination, both testicles were painful.  There 
was no fistula.  The diagnosis was chronic bilateral 
epididymitis.  

A military outpatient record of October 2003 noted the 
veteran's complaints of a mass on his right testicle that had 
gotten progressively bigger.  On examination, there was no 
swelling of the scrotum.  A 2 cm lump was detected at the 
upper "pole" of the scrotum.  This lump was soft and non-
tender.  The assessment was right testicular mass.  The 
veteran was given a testicle ultrasound in November 2003.  
The impression was a right varicocele in a study that 
otherwise was normal.  

A VA genitourinary examination was given to the veteran in 
May 2004.  He complained that it sometimes felt like he had a 
hernia.  On examination, no varicocele, tender testicle, 
epididymitis, or hernia was found.  The penis and testicles 
were reported to be normal.  The examiner found that the 
veteran did not have any genitourinary disorder that had any 
effect on his daily activities or usual occupation.  It was 
commented that the veteran's genital area pain could be 
related to his low back disability.  

In July 2004, the veteran underwent a VA genitourinary 
examination.  The veteran complained of pain in the right 
testicle area when he climbed in and out of vehicles.  He 
denied any other genitourinary symptoms.  On examination, the 
testes and epididymis were normal.  There was no testicular 
atrophy.  Sensation, reflexes, and peripheral pulses were 
intact.  The diagnoses were normal epididymis and a right 
varicocele.  The examiner opined that the right varicocele 
was less likely than not related to the veteran's prior 
epididymitis.  

The veteran's bilateral epididymitis is currently evaluated 
as noncompensable effective from May 1, 2002 under VA's 
Schedule for Rating Disabilities, 38 C.F.R. § 4.115b, 
Diagnostic Code 7523 (testes atrophy).  The Board notes that 
there is no specific diagnostic code that addresses 
epididymitis.  Therefore, this disorder must be rated by 
analogy to another genitourinary diagnostic code.  See 
38 C.F.R. § 4.20.  As there is no evidence of atrophy of the 
veteran's testes, a compensable evaluation is not authorized 
under Code 7523.

Rating criteria at 38 C.F.R. § 4.115a provides that criteria 
for rating genitourinary disabilities and is divided between 
renal dysfunction, voiding dysfunction, urinary dysfunction, 
obstructed voiding, and urinary tract infection.  There is no 
lay or medical evidence that the veteran's epididymitis has 
resulted in any of these dysfunctions or problems.  His 
primary complaint regarding the epididymitis is chronic pain 
and intermittent swelling.  The rating criteria at 38 C.F.R. 
§ 4.115a do not allow a compensable evaluation for these 
symptoms.  Therefore, the rating criteria do not authorize a 
compensable evaluation for the veteran's current 
epididymitis.


Extra-schedular evaluation

The veteran has, in effect, claimed that his service-
connected disabilities should be entitled to extra-schedular 
evaluations.  According to 38 C.F.R. § 3.321(b)(1), in 
exceptional cases where the schedular evaluations are found 
to be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.

There is no lay or medical evidence that the veteran's right 
great toe, gastrointestinal, allergic rhinitis, hemorrhoid, 
or epididymitis disorders have resulted in frequent periods 
of hospitalization.  The veteran has presented evidence of 
the need for accommodation in order to keep employment.  
However, all of this evidence primarily concerns his low back 
disability that has yet to be adjudicated by the Board (see 
Remand below).  Other than assertions that the disabilities 
evaluated in this decision interfere with his ability to rest 
and sleep, he has failed to provide any evidence to 
corroborate any interference with his industrial 
adaptability.  While the veteran's disabilities may have 
resulted in some interference with his industrial ability; 
there is little lay or medical evidence that this level of 
disability is not fully contemplated by the rating schedule.  
The record is clear that the veteran has continued to 
maintain his employment and adapt to his work environment.  
Thus, the Board finds that the fused right great toe, GERD, 
rhinitis, hemorrhoids, and epididymitis do not present such 
exceptional or unusual disability pictures that it would 
render the application of the schedular criteria impractical.  





Conclusion

Based on the above analysis, the preponderance of the most 
probative evidence is against the grant of service connection 
for sinusitis.  However, the evidence does establish service 
connection for a mild left TMJ dysfunction.  The evidence 
also supports an initial 10 percent evaluation for GERD and 
hemorrhoids since the date of his separation from active 
military service.  The preponderance of the medical evidence 
is against higher evaluations for the veteran's right great 
toe fusion, gastrointestinal disability, allergic rhinitis, 
hemorrhoids, and epididymitis.  While the appellant is 
competent to report symptoms, a preponderance of the medical 
findings does not support higher evaluations.  The Board 
finds that the examination reports prepared by competent 
professionals, skilled in the evaluation of disabilities, are 
more probative of the degree of impairment, diagnosis, and 
etiology of a disability, than the lay statements.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (Holding 
that interest in the outcome of a proceeding may affect the 
credibility of testimony.)  To this extent, the preponderance 
of the evidence is against service connection for sinusitis 
and higher evaluations (than those awarded in this decision) 
and the doctrine of reasonable doubt is not for application.  
See 38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for a mild left TMJ 
dysfunction is granted.

Entitlement to an initial evaluation in excess of 10 percent 
disabling for residuals of a status post cheilectomy with 
decreased motion and degenerative joint disease (right great 
toe) is denied.

Entitlement to an initial evaluation of 10 percent, but not 
more, for residuals of status post laparoscopic Nissan 
(gastroesophageal reflux disease), effective from May 1, 2002 
to May 8, 2003, is granted, subjective to law and regulations 
governing the payment of VA benefits.

Entitlement to an initial evaluation in excess of 10 percent 
disabling for residuals of status post laparoscopic Nissan 
(gastroesophageal reflux disease), effective from May 9, 2003 
forward is denied.

Entitlement to an initial evaluation of 10 percent, but not 
more, for hemorrhoids (to include anal fissures with surgical 
repair and loss of sphincter control) is granted, subjective 
to law and regulations governing the payment of VA benefits.

Entitlement to an initial compensable evaluation for allergic 
rhinitis is denied.

Entitlement to an initial compensable evaluation for 
bilateral epididymitis is denied.


REMAND

On his military separation examination, the veteran 
complained of a medical history of psychiatric symptoms to 
include a sleep disorder.  He has alleged that he currently 
suffers with a sleep disorder that has resulted from many of 
his service-connected disabilities.  There are no competent 
psychiatric and/or respiratory opinions of record that have 
determined whether the veteran currently suffers with a sleep 
disorder and whether such a disorder is related to his 
military service or service-connected disabilities.  On 
remand, such medical evidence should be obtained.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see Myers v. 
Brown, 5 Vet. App. 3, 4-5 (1993); Duenas v. Principi, 18 Vet. 
App. 512, 518 (2004) (The duty to assist requires VA to 
obtain a medical opinion as to the relationship between an 
in-service event, injury, or symptomatology and a current 
disability.)

A review of the claims file reveals that the veteran has not 
received the appropriate duty to assist notification 
regarding the issues of entitlement to service connection for 
his dental bridge and crowns, or entitlement to a higher 
initial evaluation for his eye disability.  On remand, such 
notification should be provided.  See 38 U.S.C. 



§ 5103(a); 38 C.F.R. § 3.159(b); see also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In addition, the Board has granted service connection for a 
left TMJ dysfunction.  A VA examiner has given a tentative 
opinion relating the TMJ to wear of the veteran's teeth.  On 
remand, the veteran should be provided another VA dental 
examination to determine in a more definitive opinion whether 
such an etiology exists between the worn teeth (to include 
the dental bridge/crowns) and the left TMJ dysfunction.  

Also, the veteran's bilateral optic myokymia (brief 
spontaneous titanic contractions of motor units or groups of 
muscle fibers) appears to be a disability associated with the 
muscle function of the eye.  According to 38 C.F.R. § 4.77, 
such eye disabilities are to be provided examination using 
the Goldmann Perimeter Chart and findings plotted on this 
chart "will be made a part of the examination report."  The 
eye examinations of record do not contain the veteran's 
visual acuity plotted on such a chart.  On remand, a new eye 
examination should be obtained that contains the Goldmann 
Perimeter Chart.  

Regarding the veteran's low back disability, the Board finds 
that the medical examinations of record have provided 
inconsistent findings.  This disorder is currently evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5243 for 
intervertebral disc syndrome.  However, the examiner of June 
2003 reported that there was no evidence of intervertebral 
disc syndrome.  However, a VA examiner of November 2003 noted 
what appear to be peripheral nerve abnormalities that could 
be associated with intervertebral disc syndrome.  In 
addition, many examiners noted significant limitation of 
motion, many times with pain and muscle spasm associated with 
all motion of the back, but found no that this limitation 
would not be exacerbated by repetitive use or during 
symptomatic flare-up.  On remand, a new orthopedic/neurologic 
examination should be provided to resolve these 
inconsistencies and provide sufficient rationales to explain 
the examiner's conclusion.




In addition, on examination in July 2004 the veteran claimed 
that a treating physician had prescribed him bed rest due to 
his intervertebral disc syndrome.  The outpatient records 
contained in the claims file do not report such orders.  The 
record also indicates that the veteran underwent fusion of 
his lumbar vertebra in March 2004; however, the 
hospitalization report of this period has not been associated 
with the claims file.  On remand, the veteran should be 
requested to identify the physician that ordered his bed rest 
and the facility that performed his March 2004 lumbar fusion.  
These records should then be requested by VA.  The veteran 
should also be requested to provide a statement from the 
physician verifying that orders for bed rest (to include the 
frequency and duration of the ordered bed rest) was given to 
the veteran.

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the AMC for the 
following:

1.  Inform the veteran of (1) the 
information and evidence not of record that 
is necessary to substantiate the claim for 
service connection for dental bridge and 
crowns, and a higher initial evaluation for 
bilateral optic myokymia; (2) the 
information and evidence that VA will seek 
to obtain on his behalf; (3) the 
information or evidence that he is expected 
to provide; and (4) request or tell him to 
provide any evidence in his possession that 
pertains to the claims.  A copy of this 
notification must be associated with the 
claims folder.  

2.  Make arrangements to obtain the 
veteran's treatment records for a low back 
disorder from the VA's Central Texas 
Healthcare System dated from July 2004 to 
the present.  All responses or evidence 
received must be associated with the claims 
file.




3.  Contact the veteran and request that 
he specifically identify all healthcare 
providers that have treated his low back, 
eye, dental, and sleep disorders since 
August 2003.  Specifically, the veteran 
should be requested to identify the 
physician that prescribed bed rest for 
his low back disability and the facility 
that performed his March 2004 lumbar 
fusion (which appears to be Dr. Richard 
C. Rooney, Darnall Army Community 
Hospital, Ft. Hood, Texas).  He should 
also be requested to provide a statement 
from this physician that documents the 
frequency and duration of each period of 
prescribed bed rest.  Thereafter, all 
pertinent records should be requested 
from the identified sources.  He should 
be requested to provide the appropriate 
signed release forms so that these 
records can be obtained from any private 
source.  If such release forms are 
provided, then the VA should directly 
request these records from the private 
facility.  All responses and/or evidence 
received should be associated with the 
claims file.

4.  After the above development has been 
completed and all evidence received 
associated with the claims file, the 
veteran should be scheduled for VA 
respiratory and psychiatric examinations 
to provide opinions on the nature and 
etiology of any sleep disorder.  Send the 
claims folder to the examiners for 
review.  Please provide the examiners 
with the following instructions:
The examiner is asked to indicate that he 
or she has reviewed the claims folder.  
All necessary tests should be conducted 
and the examiner should review the 
results of any testing prior to 
completion of the report.  The examiner 
must provide a comprehensive report 



including complete rationales for all 
conclusions reached.  
On the veteran's separation examination, 
the veteran claimed he suffered with a 
sleep disorder.  In his claims before VA, 
the veteran has asserted that he had a 
sleep disorder due to the pain and other 
symptomatology associated with this 
multiple service-connected disabilities.  
His service-connected disabilities 
include allergic rhinitis and asthma.  
After a review of the medical evidence in 
the claims file, the examiner should 
answer the following questions:

Does the veteran currently suffer 
with a sleep disorder?  Please 
provide the appropriate diagnoses.  

Is it at least as likely as not that 
any current sleep disorder had its 
onset during active military service 
or is related to any in-service 
disease or injury.  If not, is it at 
least as likely as not that any 
current sleep disorder was caused or 
aggravated by the veteran's service-
connected disabilities, specifically 
pain related to low back and other 
joint disorders, allergic rhinitis, 
and/or asthma.

Please provide your rationale for 
resolving this conflict on diagnoses 
and etiologies.  

5.  The veteran should also be scheduled 
for a VA dental examination to provide 
opinions on the nature and etiology of 
the permanent upper dental bridge and 
upper/lower dental crowns.  Send the 
claims folder to 



the examiner for review.  Please provide 
the examiner with the following 
instructions:
The examiner is asked to indicate that he 
or she has reviewed the claims folder.  
All necessary tests should be conducted 
and the examiner should review the 
results of any testing prior to 
completion of the report.  The examiner 
must provide a comprehensive report 
including complete rationales for all 
conclusions reached.  
In October 1996, the veteran received an 
injury to the left side of his neck and 
jaw during a basketball game.  Due to 
this injury, he is currently service-
connected for a neck strain and left TMJ 
dysfunction.  He has claimed that this 
injury and his left TMJ dysfunction led 
to dental trauma and/or worn teeth that 
resulted in his current permanent upper 
dental bridge and upper/lower dental 
crowns.  After a review of the medical 
evidence in the claims file, the examiner 
should answer the following questions:

Is it at least as likely as not that 
any dental trauma was incurred 
during active military service 
(specifically, was any dental trauma 
incurred as a result of the injury 
sustained in the October 1996 
basketball game).  If so, did this 
trauma require either a permanent 
upper dental bridge and/or 
upper/lower dental crowns?

If not, is it at least as likely as 
not that the veteran's left TMJ 
dysfunction resulted in dental 
trauma or worn teeth?  If so, did 
this condition require repair by a 
permanent upper dental bridge and/or 
upper/lower dental crowns?

In this regard, please provide your 
rationale for resolving this 
conflict on diagnoses and 
etiologies.  

6.  The veteran should also be scheduled 
for a VA ophthalmology examination to 
provide an opinion on the severity of his 
bilateral optic myokymia.  Send the 
claims folder to the examiner for review.  
Please provide the examiner with the 
following instructions:

The examiner is asked to indicate that he 
or she has reviewed the claims folder.  
All necessary tests should be conducted 
and the examiner should review the 
results of any testing prior to 
completion of the report.  The examiner 
should complete testing to determine 
visual acuity, field of vision (to 
include a graphic chart showing field of 
vision in both eyes), and a Goldmann 
Perimeter Chart.  The examiner should 
also report all abnormalities associated 
with the optic myokymia that affect 
musculature of the face and eye, and the 
cranial nerves.  The examiner must 
provide a comprehensive report including 
complete rationales for all conclusions 
reached.  

7.  Schedule the veteran for a VA 
orthopedic/neurological examination to 
determine the severity of his service-
connected low back disability.  

The claims file must be made available to 
and reviewed by the examiner prior to the 
requested examination.  The examiner should 
indicate in the report that the claims file 
was reviewed.  All necessary tests, 
including x-rays and nerve conduction/EMG 
(to objectively determine if intervertebral 
disc syndrome is present) if indicated, 
should be conducted and the examiner should 
review the results of any testing prior to 
completion of the report.  If X-rays and/or 
an nerve conduction/EMG are not obtained, 
the examiner should provide his or her 
rationale why such testing is not required.

The examiner should identify all 
residuals attributable to the veteran's 
lumbar spine degenerative disc disease 
and degenerative joint disease.  The 
examiner should identify any orthopedic 
and neurological findings related to the 
service-connected disability and fully 
describe the extent and severity of those 
symptoms.  

The examiner should report the range of 
motion measurements for the lumbar spine in 
degrees.  Whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement should be noted, 
and whether there is likely to be 
additional range of motion loss due to any 
of the following should be addressed: (1) 
pain on use, including during flare-ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the lumbar spine 
is used repeatedly.  All limitation of 
function must be identified by degrees of 
motion, if possible.  If there is no pain, 
no limitation of motion and/or no 
limitation of function, such facts must be 
noted in the report.  If pain and muscle 
spasm is shown during range of motion 
testing, and no additional loss of motion 
would result during repetitive motion or 
symptomatic flare-up, the examiner should 
provide his or her rationale for these 
conclusions.

Are there persistent symptoms compatible 
with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of the diseased disc, with little 
intermittent relief?  Are there recurring 
attacks, with intermittent relief?

The examiner should also document the 
number of weeks, if any, during the past 
12 months, that the veteran has had 
"incapacitating episodes," defined as a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician."

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

8.  If the veteran fails to report for 
any of his compensation examinations, 
then documentation should be obtained and 
associated with the claims file that 
shows that notice scheduling the 
examination was sent to his last known 
address. 

9.  Thereafter, review the claims file to 
ensure that all of the foregoing 
requested development has been completed.  
In particular, review the requested 
examination report and required medical 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, then implement corrective 
procedures.  

10.  Finally, readjudicate the veteran's 
claims on appeal with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  Specifically, 
adjudicate the issue of an increased 
evaluation for the low back disability 
considering both the old and new criteria 
at 38 C.F.R. § 4.71a in compliance with 
the holdings in Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003) and VAOPGPREC 
7-2003 (Nov. 19, 2003).  Regarding the 
bilateral optic myokymia, it should be 
determined if this disorder is better 
evaluated under appropriate diagnostic 
criteria for a muscle injury at 38 C.F.R. 
§ 4.73 or a neurologic disorder at 
38 C.F.R. § 4.124a.  If any decision with 
respect to these claims remains adverse 
to the veteran, he and his representative 
should be furnished a SSOC and afforded a 
reasonable period of time within which to 
respond thereto.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations pertinent to the 
issue currently on appeal.  Regarding the 
latter, the SSOC must inform the veteran 
of the new provisions at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5237 and 5242 
(General Rating Formula for Diseases and 
Injuries of the Spine). 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until VA notifies him; however, the veteran is hereby 
notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claim for service connection.  38 C.F.R. 
§ 3.655 (2004).  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


